Citation Nr: 1829182	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  13-28 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for small toe fracture of the right foot.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1981 to August 1981, with additional service in the National Guard from December 1980 to June 1984, and from December 1986 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in his October 2013 substantive appeal, the appellant did not request a hearing.  The record does not reflect any subsequent requests for a hearing before the Board.  Accordingly, the Board finds that the appellant waived his right to a hearing.  


FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the RO denied the appellant's claims of entitlement to service connection for small toe fracture of the right foot, sinusitis, and schizophrenia.  The appellant's claim for entitlement to service connection for small toe fracture of the right foot was denied because no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  The appellant's claims for entitlement to service connection for sinusitis and schizophrenia were both denied because the evidence failed to demonstrate that the conditions either occurred in or were caused by service.  The appellant was notified of the decision that same month and did not initiate an appeal.

2.  The additional evidence associated with the claims file following the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the appellant's claims of entitlement to service connection for small toe fracture of the right foot, sinusitis, or schizophrenia, nor does it otherwise raise a reasonable possibility of substantiating the appellant's claims. 

3.  The evidence of record does not show that the appellant has a current pes planus disability that was incurred in service or that is related to service.   


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which denied the appellant's claims for service connection for small toe fracture of the right foot, sinusitis, and schizophrenia, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017). 

2.  The additional evidence received since the May 2006 rating decision is not new and material, and the claims of entitlement to service connection for small toe fracture of the right foot, sinusitis, and schizophrenia are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for entitlement to service connection for pes planus have not been satisfied.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The appellant filed an application to reopen his previously denied claims for entitlement to service connection for small toe fracture of the right foot, sinusitis, and schizophrenia.  

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C. § 5108. "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See Shade, 24 Vet. App. at 120-23. 

In the instant case, the RO denied the appellant's original claim for service connection for small toe fracture of the right foot because the evidence did not show permanent residuals or a chronic disability subject to service connection.  See May 2006 Rating Decision.  The RO denied the appellant's original claim for service connection for sinusitis because the evidence did not show that the condition either occurred in or was caused by service, nor did the evidence show a diagnosis of a chronic condition of sinusitis.  The appellant's original claim for service connection for schizophrenia was denied because the evidence did not show that the appellant's condition occurred in or was caused by service.  

The appellant was notified of the rating decision in a May 2006 letter.  As the appellant never initiated an appeal of the May 2006 rating decision within one year of the May 2006 rating decision, it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103. 

At the time of the May 2006 rating decision denying the appellant's claim, the evidence, in pertinent part, consisted of service treatment records dated from November 1980 through June 1987.  The service treatment records indicate that the appellant stubbed his toe in June 1987.  There was no mention of sinusitis or schizophrenia in these service treatment records.   

Additional evidence added to the claims file since the May 2006 rating decision includes evidence of a history of treatment for schizophrenia.  However, because the evidence available to VA at the time of the May 2006 rating decision already established that the appellant has a history of schizophrenia, the additional evidence added to the claims file since the May 2006 rating decision is not new and material.  
To the point, these records are cumulative and redundant and the evidence is not related to unestablished facts necessary to substantiate the appellant's claim.  38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 120-23.  

With respect to the appellant's claims to reopen his claims for entitlement to service connection for small toe fracture of the right foot and sinusitis, the Board notes that no new evidence has been submitted by the appellant or the appellant's representative to substantiate the appellant's claim in any way.  The appellant has not asserted new arguments to support his claims.  The appellant's representative submitted an appellate brief in January 2017 and simply stated that there was "nothing further to submit at th[e] time" and continued the argument and contentions advanced by the appellant.  Beyond the appellant's application to reopen his previously denied claims, there was no evidence submitted by the appellant, and no additional arguments asserted by the appellant, that related to unestablished facts necessary to substantial his claims.  

Thus, the additional evidence submitted since the May 2006 rating decision, when considered by itself and in conjunction with evidence that was previously of record, is not new and material.  Specifically, the additional evidence is either unrelated to an unestablished fact necessary to substantiate the appellant's claim, cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, or does not raise a reasonable possibility of substantiating his claim.  38 C.F.R. § 3.156(a).  As no new and material evidence has been received, the appellant's claim of entitlement to service connection for small toe fracture of the right foot, sinusitis, and schizophrenia are not reopened.

II.  Service Connection

The appellant submitted an application for entitlement to service connection for pes planus.  See November 2010 application for benefits. 

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty for training INACDUTRA.  38 U.S.C. §§ 101 (24), 106, 1110 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2017).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Board finds that the appellant does not meet any of the requisite elements to establish service connection.  Neither the appellant nor the appellant's representative has submitted any evidence related to the appellant's claim for entitlement to service connection for pes planus.  

The Board acknowledges that the appellant has not been afforded a VA examination with respect to his claim of entitlement to service connection for pes planus.  However, the Board finds that a VA examination is not necessary to render a decision as to this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the claimant has persistent or recurrent symptoms of the claimed disability and (2) indicates that those symptoms may be associated with his active military service.

Here, neither the competent, credible, nor probative evidence of record shows that the appellant has a current disability for VA benefits purposes.  In other words, absent the appellant's application claiming an entitlement to service connection for pes planus, there is no clinical or other evidence of record showing that the appellant has a diagnosis of pes planus, nor has the appellant or appellant's representative provided statements describing ongoing complaints or symptoms.  Additionally, the appellant's service treatment records do not indicate an impairment of pes planus in service.  See December 1986 report of medical history (where the appellant reported that he was in good health).  Finally, the appellant has not provided statements asserting that his alleged pes planus is in any way related to service.  

Accordingly, service connection must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

New and material evidence not having been received, the claim of entitlement to service connection for small toe fracture of the right foot is not reopened.

New and material evidence not having been received, the claim of entitlement to service connection for sinusitis is not reopened.

New and material evidence not having been received, the claim of entitlement to service connection for schizophrenia is not reopened.

Entitlement to service connection for pes planus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


